Citation Nr: 0843080	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-37 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
gastritis, to include as secondary to exposure to herbicides.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1967 to June 1969.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO).   

In June 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.

In a rating decision of March 2002, the RO denied entitlement 
to service connection for PTSD, and gastritis, to include as 
secondary to Agent Orange/herbicide exposure.  The veteran 
did not appeal that determination and it became final.  In a 
rating decision of May 2005, the RO reopened both claims on 
appeal, but confirmed and continued their previous denials.  
Nevertheless, the question of whether new and material 
evidence has been received to reopen a claim must be 
addressed by the Board regardless of any RO action.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The record raises the issue of entitlement to total 
disability rating based on individual unemployability (TDIU) 
due to PTSD, which is granted herein as a service-connected 
disability. This issue, however, has not been developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO 
denied claims of entitlement to service connection for 
gastritis, to include as secondary to exposure to herbicides, 
and to PTSD.  

2.  The evidence added to the record since March 2002, when 
viewed by itself or in the context of the entire record, is 
cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the gastritis 
claim.  

3. The evidence added to the record since March 2002 includes 
reports of in-service stressors, which relates to a 
previously unestablished fact necessary to substantiate the 
claim for service connection for PTSD.

3.  Medical evidence links the veteran's diagnosis of PTSD to 
stressful events that, as likely as not, occurred during his 
military service.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision which denied the veteran's 
claims of entitlement to service connection for gastritis, to 
include as secondary to exposure to herbicides, and PTSD, is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the March 2002 rating 
decision is not new and material as to the gastritis claim, 
and the requirements to reopen a claim of entitlement to 
service connection for gastritis have not been met.  38 
U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2008).

3.  The evidence received subsequent to the March 2002 rating 
decision is new and material as to the PTSD claim, and the 
requirements to reopen a claim of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2008).
4.  The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1154, 1110 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R.  § 
3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg.  
23353 (as it amends § 3.159(b)(1), effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir.  
2006).



On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet.  
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts,  
those five elements include:  (1) veteran status; (2)  
existence of a disability; (3) a connection between the  
veteran's service and the disability; (4) degree of  
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

August 2004 and November 2004 VCAA letters explained the 
evidence necessary to substantiate the claim for service 
connection for gastritis and PTSD.  These letters also 
informed the veteran of his and VA's respective duties for 
obtaining evidence.

With respect to VCAA notice requirements for new and material 
evidence claims, the Court of Appeals for Veterans Claims has 
held that the appellant must be informed of what type of 
evidence would be considered "new" and "material," as well as 
be provided with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 
1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA  
give a claimant notice at the outset of the claims process of  
the information and evidence necessary to substantiate the  
claim, before the initial RO decision and in sufficient time  
to enable the claimant to submit relevant evidence.  This 
notice may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily 


must be tailored to the specific nature of the veteran's 
claim).  It need not describe the VA's evaluation of the 
veteran's particular claim.").  In this case, the August 2004 
and November 2004 VCAA letters notified the veteran that new 
and material evidence could be submitted to reopen his claim, 
indicated what type of evidence would qualify as "new" 
evidence, and specifically informed him of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

However, the letters from August and November 2004 failed to 
explain how a disability rating is determined for a service-
connected disorder and the basis for determining an effective 
date upon the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Nevertheless, because the Board has herein 
continued the denial of the claim for service connection as 
to gastritis, the rating and effective date aspects of the 
claim are moot.  Moreover, with respect to the PTSD claim, 
the veteran is not prejudiced for lack of such notice because 
the instant decision grants service connection for PTSD, for 
which a rating percentage and effective date will be 
implanted by the RO in a later decision, and for which the 
veteran has a right to later appeal.  Accordingly, any 
deficiency with respect to notice addressing disability 
ratings or assignment of effective dates constitutes no more 
than harmless, non-prejudicial error.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S.  
Court of Appeals for Veterans Claims held, in part, that a  
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be  
provided to a claimant before the initial unfavorable agency  
of original jurisdiction (AOJ) decision on a claim for VA  
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully compliant VCAA notice was not completed prior 
to the initial adjudication, the claim for gastritis has been 
readjudicated thereafter.  Moreover, the claim for 
entitlement to service connection for PTSD has been granted 
herein.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond 


to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, personnel and unit records, and reports of VA 
examinations.  Additionally, the claims files contain the 
veteran's statements and hearing testimony in support of his 
claims.  The Board has reviewed such statements and concludes 
that he has not identified further relevant available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available evidence with respect to the veteran's claim.

The Board finds that the duty to assist in this case does not 
require a VA examination for gastritis because, as will be 
discussed below, new and material evidence has not been 
received to reopen his claim for service connection as to 
gastritis.  See Paralyzed Veterans of America (PVA), et al. 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); 38 C.F.R. § 3.159(c)(4)(iii).  Woehlaert v. Nicholson, 
21 Vet. App. 456, 463-464 (2007) (holding that when Board 
found that new and material evidence had not been presented, 
VA's duty to provide the appellant with a new examination was 
extinguished, and the matter of the adequacy of the VA 
examination provided became moot).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained. 



II. New and Material Evidence - As to Gastritis:

The veteran is claiming entitlement to service connection for 
gastritis, to include as secondary to exposure to Agent 
Orange.  He specifically contends that his gastritis was 
aggravated by gas inhalation during his service in Vietnam.  
The Board observes that a rating decision denying the 
veteran's claim for service connection was issued in March 
2002.  At that time, it was determined that the veteran's 
stomach condition existed prior to service, and no objective 
evidence had been presented to establish service connection 
by aggravation.  The veteran did not appeal that decision and 
it became final.  See 38 C.F.R. § 7105.

Based on the procedural history outlined above, the issue for 
consideration as to gastritis is whether new and material 
evidence has been received to reopen the claim.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in July 2004, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). 


However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108. See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Evidence added to the record since the time of the final RO 
denial in March 2002 includes numerous VA outpatient 
treatment records reflecting complaints of stomach pain and 
diagnoses of gastritis, chronic non-ulcer dyspepsia, 
helicobacter pylori, esophageal reflux disease, and a hiatal 
hernia.  The treatment records are also replete with the 
veteran's own subjective statements relating his current 
stomach condition(s) to in-service gas exposure.  See VAMC 
Clinical Notes, December 16, 2004, May 3, 2004.  

The evidence detailed above was not previously before agency 
decisionmakers. Moreover, because it reflects some post-
service diagnoses not established by the evidence of record 
at the time of the last final Board decision in March 2002, 
it is not cumulative or redundant of evidence already 
associated with the claims file. Accordingly, such evidence 
is found to be new under 38 C.F.R. § 3.156(a).

However, while new, the evidence added to the record 
subsequent to the last final RO decision in March 2002 is not 
material.  The additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
veteran's original claim had been denied because the evidence 
failed to show that his pre-existing stomach condition was 
aggravated by his military service; therefore, the recently 


submitted treatment reports showing present stomach 
disabilities and related diagnoses do not provide a basis for 
substantiating the claim.  

To the extent that the veteran offered testimony at his June 
2008 hearing in an attempt to establish aggravation of his 
preexisting condition in service, the Board notes that such 
evidence essentially constitutes reiterations of the 
veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a). See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding medical causation, any statements 
purporting to do so cannot constitute material evidence. See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the unsupported testimony, even if new, cannot serve 
as a predicate to reopen the previously disallowed claim 
because it is not material.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

In sum, to be material in the present case, the evidence must 
tend to indicate, by competent opinion, that a preexisting 
stomach disorder was aggravated by active service.  Such 
evidence was lacking at the time of the last final denial in 
March 2002, and remains lacking at the present time.  For 
these reasons, the Board finds that material evidence as 
contemplated under 38 C.F.R. § 3.156(a) has not here been 
received.  Consequently, the request to reopen the previously 
denied claim must be denied.

As to PTSD:

The veteran is also claiming entitlement to service 
connection for PTSD.  The Board observes that a rating 
decision denying the veteran's claim to reopen was issued in 
March 2002.  At that time, VA psychiatric records documented 
a diagnosis of PTSD; however, the RO declined to reopen the 
claim because the veteran failed to provide specific 
information regarding his claimed in-service stressors.  The 
veteran did not appeal that decision and it became final.  
See 38 C.F.R. § 7105.

Again, based on the procedural history outlined above, the 
issue for consideration as to PTSD is whether new and 
material evidence has been received to reopen the claim. 

The Board finds that the evidence submitted since March 2002 
is both new and material.  The submitted evidence includes 
numerous VA psychiatric medical records, specific allegations 
of in-service stressors, newly obtained personnel and unit 
records, and testimony from the veteran's June 2008 Board 
hearing.  This evidence was not before the decision makers in 
March 2002, and clearly contains information that was not 
previously available and that is not cumulative of the 
information which was previously considered.  Thus, this 
constitutes new evidence.  The evidence is also material in 
that it documents specific in-service stressors that the 
Board finds credible, as will be further discussed below.  As 
the additional evidence is both new and material, the 
veteran's claim is reopened.  The veteran's claim will now be 
reviewed on a de novo basis, with consideration of the entire 
evidentiary record. 

III. Service Connection - PTSD

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires:  [1] a current medical 
diagnosis of this condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV) (presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

The veteran claims that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while 
serving in Vietnam.  After a review of the record on a de 
novo basis, the Board finds that entitlement to service 
connection for PTSD is warranted for the following reasons.  

First, the current medical records contain numerous diagnoses 
of PTSD and show that the veteran is in receipt of ongoing 
treatment for this disability.  Thus, a current diagnosis of 
PTSD is well established.  

Second, in November 2003 and January 2004, VA staff 
psychologists reviewed the veteran's mental health records 
and clinical notes.  After noting previous assessments of 
PTSD in the record, the clinical psychologists both reached 
the same conclusions; namely, that the veteran suffers from 
PTSD, and that he has been unable to process the traumatic 
events he experienced while in the military.  The record does 
not contain any contradictory medical opinions.  

The remaining element that must be established in order to 
support a claim for service connection for PTSD is credible 
evidence of the occurrence of the claimed in-service 
stressor.  In adjudicating a claim for PTSD, the evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  In 
such cases, no further developmental or corroborative 
evidence is necessary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d) and (f). 

In this case, there is no conclusive evidence the veteran 
engaged in combat with an enemy force while in Vietnam.  The 
record confirms that he served in Vietnam 


from July 1, 1968 to June 30, 1969, during which time his 
military occupational specialty (MOS) was a general vehicle 
repairman.  Personnel and unit records confirm that he was 
assigned to a Service Battery unit of the 5th Battalion, 4th 
Artillery 1st Brigade of the 5th Infantry Division.  His 
medals include the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  Such 
decoration, standing alone, does not constitute verification 
of combat activity with the enemy.  In addition, he was not 
awarded the Combat Infantryman Badge, the Purple Heart Medal, 
or any other award associated with valor or heroism shown 
while engaged with an enemy force.  So there is no evidence 
confirming his involvement in combat while serving in 
Vietnam.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made, as in this case, that the 
veteran did not "engage in combat with the enemy," or that 
the claimed stressor is not related to combat, his lay 
testimony, alone, will not be enough to establish the 
occurrence of the alleged stressor.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Evidence in this case acknowledges the veteran probably 
experienced various stressors in service which underlie his 
diagnosis of PTSD.  The veteran's stressors underlying the 
diagnosis of PTSD include coming under rocket and mortar 
attack in November 1968 while stationed at Red Devil, which 
was the name of the 1st Brigade of the 5th Infantry Division 
base located between Quanq Tri and Dong Ha.  He reported this 
occurred half-way into his tour in Vietnam.  In support of 
his contention, he provided the names of 6 fellow soldiers 
who also witnessed the mortar and rocket attack.  

In addition to the aforementioned stressor, the veteran 
provided testimony at his June 2008 hearing indicating that 
although his MOS was essentially a mechanic, he also acted as 
an "ammo humper," the duties of which involved transferring 
ammunition to guns, and then going out into the field.  

In a March 2005 report, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) confirmed that sporadic 
rocket, mortar and sniper attacks had, in fact, occurred in 
1968 in the Quanq Tri Province.  It specifically found that 
there had been no attacks since November 10, 1968.  
Nevertheless, the veteran reported that his base came under 
attack sometime in November 1968.  He has also indicated that 
the attacks may have occurred as early as August 1968.  

Since these attacks are consistent with the veteran's 
statements, including the general location and approximate 
dates, it is at least as likely as not that the veteran was 
present during these attacks.  In other words, although not 
every detail of the incidents were confirmed, such as the 
names of casualties, the fact that he was stationed in the 
Quanq Tri Province during these attacks at the approximate 
dates in question strongly suggests that he was indeed 
exposed at least some of the alleged events.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Moreover, the veteran has 
provided credible testimony indicating that he was not static 
while on base; in other words, he claimed to have had duties 
that required him to travel out into the field, increasing 
the likelihood that he encountered enemy fire and attacks.  
Here, the Board notes that there need not be corroboration of 
every detail of his participation.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

Based on the foregoing, there appears to be a balance of 
positive and negative evidence concerning the issue of 
whether there is a verified in-service stressor supporting 
the diagnosis of PTSD.  See Ashley v. Brown, 6 Vet. App. 52, 
59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Accordingly, the Board finds that service 
connection for PTSD is warranted.  


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
gastritis, to include as secondary to exposure to herbicides, 
is denied.  

The claim for entitlement to service connection for PTSD is 
reopened, and to this extent, the appeal is granted.

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


